Citation Nr: 0903829	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee, claimed as secondary to 
service-connected left knee DJD.

2.  Entitlement to service connection for degenerative disc 
disease of the low back, claimed as secondary to service-
connected left knee DJD.

3.  Entitlement to service connection for a bilateral wrist 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and August 2004 rating 
decisions of the RO in Detroit, Michigan, which, in relevant 
part, denied service connection for bilateral wrist, right 
knee and low back disabilities and denied TDIU.  

The veteran requested a personal hearing before the RO in his 
April 2005 substantive appeal.  The veteran withdrew the 
request in April 2006.  The Board may proceed.  38 C.F.R. 
§ 20.704(d).

The veteran brought a claim for an increased rating for his 
left knee when he brought his other claims.  The veteran 
initiated an appeal on the left knee claim in his June 2004 
Notice of Disagreement.  The veteran failed to perfect that 
issue with a timely Substantive Appeal following issuance of 
the August 2006 Statement of the Case; the issue is not 
before the Board.

The veteran had also perfected appeals of denials of service 
connection for hearing loss and tinnitus.  Service connection 
for the hearing loss and tinnitus was granted in a September 
2006 rating decision.  The veteran has not disagreed with 
this rating decision.  These issues are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The issues of service connection for bilateral wrist 
disabilities and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran's right knee DJD was not caused or aggravated 
by his left knee DJD, is not related to any incident of 
service and did not manifest within one year of service.

2.  The veteran's low back disability was not caused or 
aggravated by his left knee DJD and is not related to any 
incident of service.


CONCLUSIONS OF LAW

1.  The veteran's right knee DJD was not incurred in or 
aggravated by active service, was not caused or aggravated by 
a service connected disability, and may be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  The veteran's low back disability was not incurred in or 
aggravated by active service and was not caused or aggravated 
by a service connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claims for right knee 
DJD and a low back disability.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, letters 
dated in August 2002 for the right knee and February 2004 for 
the low back fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  These letters did not provide notice of degree of 
disability and effective date criteria as required under 
Dingess.  Such notice was provided in March 2006 and again in 
December 2006.  Although these letters were not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2006, he was provided most of two 
years to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his right knee or low back conditions 
can be attributed to his service connected left knee or 
service.  Further examination or opinion is not needed on the 
right knee or back claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The veteran contends that he has right knee DJD and a low 
back disability as a result of service connected left knee 
DJD.  The Board notes that direct and presumptive service 
connection have also been considered by the RO.  For the 
reasons that follow, the Board concludes that service 
connection for right knee DJD or low back disability is not 
warranted on secondary, direct or presumptive bases.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board will address the veteran's secondary service 
connection theory of entitlement first.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

VA examination reports from February 2003, August 2006 and 
April 2007, reflect that the veteran has right knee DJD and 
degenerative disc disease of the lumbar spine.  Current 
disabilities have been adequately established.  As noted 
above, the veteran is service connected for left knee DJD.  
The remaining question is whether the left knee DJD caused or 
aggravated his right knee or low back disabilities.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
the Board must discount the veteran's own statements 
regarding causation or aggravation.  

The veteran was seen for several VA examinations which, taken 
together, address nexus by causation and aggravation.  The 
veteran's February 2003 and August 2006 VA examinations 
address the right knee.  The examiners examined the veteran 
and reviewed his records.  The veteran had normal gait and 
stance.  On that basis, they concluded that the veteran's 
right knee DJD was neither caused by nor aggravated by his 
service connected left knee DJD.  The August 2006 report also 
indicates that the veteran's back disability is not secondary 
to the left knee disability.  The examiner indicated the back 
disability was slight and consistent with age.  These are the 
only competent medical opinions on these points.  The Board 
finds that the veteran's right knee DJD and low back 
disability were neither caused nor aggravated by his left 
knee disability.  As such, secondary service connection must 
be denied.  See Allen, supra.  The Board turns to alternate 
theories of entitlement.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

While the veteran has a current right knee disability, he has 
no inservice incurrent event, injury or disease that could be 
responsible for the disability.  The veteran's arguments are 
that his left knee problems caused him to favor that leg, 
placing additional stress on the right knee that resulted in 
the current disability.  He was not treated during service 
for a right knee disability and none were found on 
examination.  The Board finds that there is no evidence to 
support inservice incurrence of the right knee DJD.  Service 
connection for the right knee on a direct basis must be 
denied.  See Hickson, supra.  

The veteran was treated inservice in June 1976 after he hurt 
his back lifting a foot locker.  The veteran had no further 
treatment and his separation from service examination 
revealed no abnormality of the back.  The Board finds that 
this is adequate evidence of an inservice injury.  The Board 
turns to consider a relationship between the current 
disability and the inservice injury.  See Hickson, supra.  

The veteran was seen at an April 2007 VA examination to 
determine whether his current disability was a result of the 
1976 injury.  After examination, interview and review of the 
veteran's records, the examiner stated that the degenerative 
changes were slight and consistent with the veteran's age.  
The examiner concluded that the low back degenerative disc 
disease was not at least as likely as not related to service.  
This is the only medical opinion of record on this point.  
The Board finds that the veteran's current low back 
disability is not related to his service.  Service connection 
on a direct basis must be denied.  See Hickson, supra.  

Finally, the Board has also considered presumptive service 
connection.  Where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis (DJD) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran was not diagnosed with right knee DJD 
until many years after separation from service.  There are no 
records that might indicate such a diagnosis within one year 
of separation in 1979.  The veteran's low back disability is 
not a presumptive condition.  The veteran cannot benefit from 
the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's right knee and low back 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the right knee and low back claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for DJD of the right knee, 
claimed as secondary to service-connected left knee DJD, is 
denied.

Entitlement to service connection for degenerative disc 
disease of the low back, claimed as secondary to service-
connected left knee DJD, is denied.


REMAND

The Board must remand the veteran's bilateral wrist and TDIU 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran's medical records indicate a current diagnosis of 
DJD in both wrists.  The veteran's service treatment records 
show that he had treatment for hyperextension of both wrists 
with fractures in February 1978.  The veteran currently 
claims the wrist disabilities as a result of this accident.  
The veteran was not provided a VA examination or opinion 
pursuant to his claim.  The Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  
See McLendon, supra.

Since resolution of the TDIU claim is dependent, at least in 
part, on the outcome of the bilateral wrist service 
connection claim, the Board will defer consideration of that 
claim at this time.  See Harris v. Derwinski, 1 Vet. App 180, 
183 (1991) (two issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" 
on a veteran's claim for the second issue).  As the Board 
must remand the claim for other reasons, the Board will take 
this opportunity to obtain a current assessment of the effect 
of the service-connected conditions on employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination(s) to determine whether the 
veteran's bilateral wrist disorder is as 
likely as not etiologically related to the 
inservice wrist hyperextension and 
fracture noted in February 1978.  The 
examiner should also provide an opinion as 
to whether the veteran's service-connected 
disabilities, alone, render him 
unemployable.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician(s).  All 
indicated studies should be conducted, and 
the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


